Exhibit 10.2
 
[FORM OF RESTRICTED SHARE AWARD]
 
BRANDYWINE REALTY TRUST
RESTRICTED SHARE AWARD
 
                         This is a Restricted Share Award dated as of February
10, 2006, from Brandywine Realty Trust, a Maryland real estate investment trust
(the “Company”) to _________ (“Grantee”).  Terms used herein as defined terms
and not defined herein have the meanings assigned to them in the Brandywine
Realty Trust Amended and Restated 1997 Long-Term Incentive Plan, as amended from
time to time (the “Plan”).
 
                         1.          Definitions.  As used herein:
 
                                      (a)          “Award” means the award of
Restricted Shares hereby granted.
 
                                      (b)          “Board” means the Board of
Trustees of the Company, as constituted from time to time.
 
                                      (c)          “Cause” means “Cause” as
defined in the Plan.
 
                                      (d)          “Change of Control” means
“Change of Control” as defined in the Plan.
 
                                      (e)          “Code” means the Internal
Revenue Code of 1986, as amended from time to time, and any successor thereto.
 
                                      (f)          “Committee” means the
Committee appointed by the Board in accordance with Section 2 of the Plan, if
one is appointed and in existence at the time of reference.  If no Committee has
been appointed pursuant to Section 2, or if such a Committee is not in existence
at the time of reference, “Committee” means the Board.
 
                                      (g)          “Date of Grant” means
February 10, 2006, the date on which the Company awarded the Restricted Shares.
 
                                      (h)          “Disability” means
“Disability” as defined in the Plan.
 
                                      (i)          “Employer” means the Company
or the Subsidiary for which Grantee is performing services on the applicable
Vesting Date.
 
                                      (j)          “Fair Market Value” means
“Fair Market Value” as defined in the Plan.
 

--------------------------------------------------------------------------------


 
                                      (k)           “Restricted Period” means,
with respect to each Restricted Share, the period beginning on the Date of Grant
and ending on the applicable Vesting Date for such Restricted Share.
 
                                      (l)          “Restricted Shares” means the
____ Shares which are subject to vesting and forfeiture in accordance with the
terms of this Award.
 
                                      (m)          “Rule 16b-3” means Rule 16b-3
promulgated under the 1934 Act, as in effect from time to time.
 
                                      (n)          “Share” means a common share
of beneficial interest, $.01 par value per share, of the Company, subject to
substitution or adjustment as provided in Section 3(c) of the Plan.
 
                                      (o)          “Subsidiary” means, with
respect to the Company, a subsidiary company, whether now or hereafter existing,
as defined in section 424(f) of the Code, and any other entity 50% or more of
the economic interests in which are owned, directly or indirectly, by the
Company.
 
                                      (p)          “Vesting Date” means the date
on which the restrictions imposed under Paragraph 3 on a Restricted Share lapse,
as provided in Paragraph 4.
 
                         2.          Grant of Restricted Shares.  Subject to the
terms and conditions set forth herein and in the Plan, the Company hereby grants
to Grantee the Restricted Shares.  Grantee shall pay to the Company $.01 per
Restricted Share granted to him.
 
                         3.          Restrictions on Restricted Share.  Subject
to the terms and conditions set forth herein and in the Plan, prior to the
Vesting Date in respect of Restricted Shares, Grantee shall not be permitted to
sell, transfer, pledge or assign such Restricted Shares.  Share certificates
evidencing Restricted Shares shall be held in custody by the Company until the
restrictions thereon have lapsed.  Concurrently herewith, Grantee shall deliver
to the Company a share power, endorsed in blank, relating to the Restricted
Shares covered by the Award.  During the Restricted Period, share certificates
evidencing Restricted Shares shall bear a legend in substantially the following
form:
 
 
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE BRANDYWINE
REALTY TRUST AMENDED AND RESTATED 1997 LONG-TERM INCENTIVE PLAN, AS AMENDED, AND
AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND BRANDYWINE REALTY
TRUST.  COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE PRINCIPAL OFFICES
OF BRANDYWINE REALTY TRUST AND WILL BE MADE AVAILABLE TO ANY SHAREHOLDER WITHOUT
CHARGE UPON REQUEST TO THE SECRETARY OF THE COMPANY.
 

 
-2-

--------------------------------------------------------------------------------


 
                         4.          Lapse of Restrictions for Restricted
Shares.
 
                                      (a)          Subject to the terms and
conditions set forth herein and in the Plan, the restrictions set forth in
Paragraph 3 on each Restricted Share that has not been forfeited as provided in
Paragraph 5 shall lapse on the applicable Vesting Date in respect of such
Restricted Share, provided that either (i) on the Vesting Date, Grantee is, and
has from the Date of Grant continuously been, an employee of the Company or a
Subsidiary during the Restricted Period, or (ii) Grantee’s termination of
employment before the Vesting Date occurred because of Grantee’s death or
Disability.
 
                                      (b)          Subject to Paragraph 4(a), a
Vesting Date for Restricted Shares subject to the Award shall occur in
accordance with the following schedule:
 
 
(i)
One-fifth of the Restricted Shares will vest on January 1, 2007;
 
 
 
 
(ii)
An additional one-fifth of the Restricted Shares will vest on January 1, 2008;
 
 
 
 
(iii)
An additional one-fifth of the Restricted Shares will vest on January 1, 2009;
 
 
 
 
(iv)
An additional one-fifth of the Restricted Shares will vest on January 1, 2010;
and
 
 
 
 
(v)
An additional one-fifth of the Restricted Shares will vest on January 1, 2011.

 
                                      (c)          Notwithstanding Paragraph
4(b), a Vesting Date for all Restricted Shares shall occur upon the occurrence
of a Change of Control, and the Restricted Shares, to the extent not previously
vested, shall thereupon vest in full, provided that (i) as of the date of the
Change of Control, Grantee is, and has from the Date of Grant continuously been,
an employee of the Company or a Subsidiary or (ii) Grantee’s termination of
employment before the date of the Change of Control occurred because of
Grantee’s death or Disability.
 
                         5.          Forfeiture of Restricted Shares.
 
                                      (a)          Subject to the terms and
conditions set forth herein, if Grantee terminates employment with the Company
and all Subsidiaries prior to the Vesting Date for a Restricted Share for
reasons other than death or Disability, Grantee shall forfeit any such
Restricted Share which has not vested as of such termination of employment. 
Grantee shall not forfeit Restricted Shares which have not vested as of
Grantee’s termination of employment with the Employer because of death or
Disability.  Upon a forfeiture of the Restricted Shares as provided in this
Paragraph 5, the Restricted Shares shall be deemed canceled.
 
                                      (b)          The provisions of this
Paragraph 5 shall not apply to Restricted Shares as to which the restrictions of
Paragraph 3 have lapsed.
 
-3-

--------------------------------------------------------------------------------


 
                         6.          Rights of Grantee.  During the Restricted
Period, with respect to the Restricted Shares, Grantee shall have all of the
rights of a shareholder of the Company, including the right to vote the
Restricted Shares and the right to receive any distributions or dividends
payable on Shares.
 
                         7.          Notices.  Any notice to the Company under
this Award shall be made to:
 
 
Brandywine Realty Trust
 
401 Plymouth Road
 
Suite 500
 
Plymouth Meeting, PA  19462
 
Attention:  Chief Financial Officer

 
or such other address as may be provided to Grantee by written notice.  Any
notice to Grantee under this Award shall be made to Grantee at the address
listed in the Company’s personnel files. All notices under this Award shall be
deemed to have been given when hand-delivered, telecopied or delivered by first
class mail, postage prepaid, and shall be irrevocable once given.
 
                         8.          Securities Laws.  The Committee may from
time to time impose any conditions on the Restricted Shares as it deems
necessary or advisable to ensure that the Plan satisfies the conditions of Rule
16b-3, and that Shares are issued and resold in compliance with the Securities
Act of 1933, as amended.
 
                         9.          Delivery of Shares.  Upon a Vesting Date,
the Company shall notify Grantee (or Grantee’s legal representatives, estate or
heirs, in the event of Grantee’s death before a Vesting Date) that the
restrictions on the Restricted Shares have lapsed.  Within ten (10) business
days of a Vesting Date, the Company shall, without payment from Grantee for the
Restricted Shares, deliver to Grantee a certificate for the Restricted Shares
without any legend or restrictions, except for such restrictions as may be
imposed by the Committee, in its sole judgment, under Paragraph 8, provided that
no certificates for Shares will be delivered to Grantee until appropriate
arrangements have been made with Employer for the withholding of any taxes which
may be due with respect to such Shares.  The Company is authorized to withhold
from any cash remuneration then or thereafter payable to Grantee an amount
sufficient to cover required tax withholdings and is further authorized to
cancel a number of Shares for which the restrictions have lapsed having an
aggregate Fair Market Value equal to the required tax withholdings.  The Company
may condition delivery of certificates for Shares upon the prior receipt from
Grantee of any undertakings which it may determine are required to assure that
the certificates are being issued in compliance with federal and state
securities laws.  The right to payment of any fractional Shares shall be
satisfied in cash, measured by the product of the fractional amount times the
fair market value of a Share on the Vesting Date, as determined by the
Committee.
 
                         10.          Award Not to Affect Employment.  The Award
granted hereunder shall not confer upon Grantee any right to continue in the
employment of the Company or any Subsidiary.
 
-4-

--------------------------------------------------------------------------------


 
                         11.          Miscellaneous.
 
                                       (a)          The address for Grantee to
which notice, demands and other communications are to be given or delivered
under or by reason of the provisions hereof shall be the Grantee’s address as
reflected in the Company’s personnel records.
 
                                       (b)          This Award and all questions
relating to its validity, interpretation, performance and enforcement shall be
governed by and construed in accordance with the laws of Pennsylvania.
 
 
BRANDYWINE REALTY TRUST
 
 
 
 
 
 
 
BY:
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
TITLE:
 President and Chief Executive Officer
 
 

 

--------------------------------------------------------------------------------